KRUEGER, Judge.
The conviction is for forgery. The punishment assessed is confinement in the State penitentiary for a term of three years.
The indictment appears regular. No bills of exception complaining of matters of procedure are presented by "the record.
The purported statement of facts filed with the transcript bears the certificate of the court reporter. However, it is not signed by the attorneys for the State and the defendant; neither has it been approved by the trial judge. Without the approval of the trial court, we are precluded from considering the statement of facts. See cases cited under Note 24, Art. 760, Vernon’s Ann. Tex. C. C. P., Vol. 3; Branch’s Ann. Tex. P. C., sec. 596; 4 Tex. Jur., p. 419, sec. 287; also Gandy v. State, 143 S. W. (2d) 392.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and -approved by the Court.